Consent of Independent Registered Public Accounting Firm The Board of Trustees of Dreyfus Investment Funds: We consent to the use of our reports, dated February 25, 2011, for Dreyfus/Standish Fixed Income Fund and Dreyfus/Standish International Fixed Income Fund, each a series of Dreyfus Investment Funds, incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectuses and Counsel and Independent Registered Public Accounting Firm in the statement of additional information. KPMG LLP/s/ New York, New York April 25, 2011 Consent of Independent Registered Public Accounting Firm The Board of Trustees of Dreyfus Investment Funds: We consent to the use of our report, dated February 25, 2011, for Dreyfus/Standish Global Fixed Income Fund, a series of Dreyfus Investment Funds, incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectus and Counsel and Independent Registered Public Accounting Firm in the statement of additional information. KPMG LLP/s/ New York, New York April 25, 2011
